11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT

In re J.R.G., a child,                        * From the 318th District Court
                                                of Midland County,
                                               Trial Court No. FM-53,519.

No. 11-17-00205-CV                           * July 12, 2018

                                             * Memorandum Opinion by Bailey, J.
                                               (Panel consists of: Willson, J.,
                                               Bailey, J., and Wright, S.C.J., sitting
                                               by assignment)

       This court has inspected the record in this cause and concludes that there
is no error in the order below. Therefore, in accordance with this court’s opinion,
the order of the trial court is in all things affirmed.